                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

  JEFFREY S. WHITAKER,                        )
                                              )
                 Petitioner,                  )
                                              )
  v.                                          )      No.:   3:17-CV-178-TAV-HBG
                                              )
  SHAWN PHILLIPS,                             )
                                              )
                 Respondent.                  )


                                          ORDER

           In accordance with the accompanying memorandum opinion, Petitioner’s pro se

  petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 2] and his motion

  to amend [Doc. 27] are DENIED, and this action is DISMISSED.               The Clerk is

  DIRECTED to close the civil file.

           Also, for the reasons set forth in the accompanying memorandum opinion, a

  certificate of appealability will NOT ISSUE. Therefore, Petitioner is DENIED leave to

  proceed in forma pauperis on any subsequent appeal. 28 U.S.C. § 2253; Fed. R. App. P.

  22(b).

           IT IS SO ORDERED.

           ENTER:


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE

   ENTERED AS A JUDGMENT
       s/ John L. Medearis
      CLERK OF COURT



Case 3:17-cv-00178-TAV-HBG Document 34 Filed 07/01/20 Page 1 of 1 PageID #: 2032
